


Exhibit 10.24

 

RADIUS HEALTH, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

This Radius Health, Inc. (the “Company”) Non-Employee Director Compensation
Program (this “Program”) has been adopted under the Company’s 2011 Equity
Incentive Plan (the “2011 Plan”).  The Equity Compensation portion of this
Program is intended to constitute the Non-Employee Director Equity Compensation
Policy contemplated by Section 6.2 of the 2011 Plan.  Capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the 2011
Plan.

 

Cash Compensation

 

Annual retainers will be paid in the following amounts to Non-Employee
Directors:

 

Non-Employee Director:

 

$

35,000

 

Chair of Audit Committee:

 

$

15,000

 

Chair of Compensation Committee:

 

$

10,000

 

Chair of Nominating and Corporate Governance Committee:

 

$

7,500

 

Chair of Strategy Committee:

 

$

10,000

 

Audit Committee Member (other than Chair):

 

$

7,500

 

Compensation Committee Member (other than Chair):

 

$

5,000

 

Nominating and Corporate Governance Committee Member (other than Chair):

 

$

5,000

 

Strategy Committee Member (other than Chair):

 

$

5,000

 

Independent Chairman:

 

$

25,000

 

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director or in one of the other
positions identified above for an entire calendar quarter, the retainer paid to
the Non-Employee director for the applicable calendar quarter will be prorated
for the portion of the calendar quarter during which the applicable services
were actually rendered.

 

Equity Compensation

 

Initial Stock Option Grant:

Each Non-Employee Director who is initially elected or appointed to serve on the
Board after the date hereof shall be granted an Option to purchase 30,000 shares
of Common Stock under the 2011 Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Initial Option”).

 

The Initial Option will automatically, and without further action by the Board
or Committee, be granted on the date on which such Non-Employee Director

 

1

--------------------------------------------------------------------------------


 

 

commences service on the Board, and will vest in substantially equal
installments on each of the first four anniversaries of the date of grant,
subject to continued service as a Non-Employee Director through each vesting
date.

 

 

Annual Stock Option Grant:

Each Director who has been serving on the Board as a Non-Employee Director for
at least six months as of the date of each annual shareholder meeting of the
Company (each, an “Annual Meeting”) shall be granted an Option to purchase
15,000 shares of Common Stock under the 2011 Plan or any other applicable
Company equity incentive plan then-maintained by the Company (the “Annual
Option”).

 

The Annual Option will automatically, and without further action by the Board or
Committee, be granted on the date of the applicable Annual Meeting, and will
vest in full on the earlier to occur of (i) the first (1st) anniversary of the
date of grant and (ii) the date of the Annual Meeting immediately following the
date of grant, subject in each case to continued service through the vesting
date.

 

Change of Control

 

Upon a Change of Control, all outstanding equity awards granted under the 2011
Plan or any other equity incentive plan maintained by the Company that are held
by a Non-Employee Director shall become fully vested and/or exercisable,
irrespective of any other provisions of the Non-Employee Director’s Award
Agreement.

 

Miscellaneous

 

The provisions of the 2011 Plan shall apply to the Options granted pursuant to
this Program, except to the extent such provisions are inconsistent with this
Program.  All applicable terms of the 2011 Plan apply to this Program as if
fully set forth herein.  The grant of any Option under this Program shall be
made solely by and subject to the terms set forth in a written agreement
substantially in the form of the stock option agreement approved by the Board
and duly executed by an executive officer of the Company.  The exercise price
per share of Stock subject to an Option granted under this Program shall be the
Market Value of a share of Stock on the Option’s date of grant.

 

Amendment, Modification and Termination

 

This Program may be amended, modified or terminated by the Board at any time in
its sole discretion.  No Non-Employee Director shall have any rights hereunder,
except with respect to an Option granted pursuant to the Program.

 

2

--------------------------------------------------------------------------------


 

As amended by the Board of Directors, effective January 1, 2015.

 

3

--------------------------------------------------------------------------------
